IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANTONIO SIERRA, PH.D.,                      : No. 153 WAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
JACK DANERI, MICHAEL CLARK, TAMMY           :
WHITE, SAMUEL KLINE, JOSH SHAPIRO,          :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.